          Case: 3:19-cv-00178-jdp Document #: 100 Filed: 02/06/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN




                                                                   OPINION and ORDER
    IN RE SPECTRUM BRANDS LITIGATION
                                                                        19-cv-178-jdp
                                                                        19-cv-347-jdp




         The plaintiffs in these consolidated cases contend that defendants Spectrum Brands

Legacy, Inc., Spectrum Brands Holdings, Inc., HRG Group, Inc., and some of their officers

violated the Securities Exchange Act of 1934 by misrepresenting the value of their stock. The

parties have moved for approval of a proposed $39,000,000 settlement, Dkt. 49, but the court

has received a substantial objection, Dkt. 54, and a motion to intervene, Dkt. 57, from class

members Jet Capital Master Fund LP, Jet Capital SRM Master Fund LP, and Walleye

Investments Fund (collectively “Jet”).1

         Jet’s objection is both procedural and substantive. First, it says that: (1) the notice

plaintiffs provided at the beginning of the lawsuit was defective because it didn’t mention that

purchasers of HRG stock would be included in the lawsuit; and (2) the lead plaintiffs aren’t

adequate representatives of class members who purchased HRG stock. Second, it says that the

parties’ plan of allocation is unreasonable because it imposes an arbitrary, 75 percent discount

on the claims of HRG stock purchasers. Jet asks the court to remedy these problems by either

removing the discount from the plan of allocation or appointing Jet as liaison plaintiff to

attempt to renegotiate the settlement on behalf of the HRG class members.



1
    All citations to the docket reflect the numbering for Case no. 19-cv-347-jdp.
       Case: 3:19-cv-00178-jdp Document #: 100 Filed: 02/06/21 Page 2 of 9




       The court agrees with Jet that there is a problem, but Jet hasn’t identified an appropriate

solution. For the reasons explained below, the court will give plaintiffs the option of sending

out a new notice or excluding the claims of HRG stock purchasers from the class. All pending

motions will be denied without prejudice, including plaintiffs’ motion to strike portions of Jet’s

reply brief. Plaintiffs contend that Jet raised due process concerns for the first time in its reply

brief, but the court isn’t relying on those concerns in this order, so the motion to strike is moot.



                                           ANALYSIS

       To fully understand the nature of Jet’s objections, some background is necessary. Before

July 2018, Spectrum Holdings and HRG were separate companies. HRG was a holding

company that owned a majority of Spectrum Holdings’ stock. In July 2018, HRG acquired all

of Spectrum Holdings’ stock, making Spectrum Holdings a wholly owned subsidiary of HRG.

As a result of the merger, Spectrum Holdings changed its name to Spectrum Legacy, and HRG

changed its name to Spectrum Holdings. To avoid confusion, the court will refer to the

company that is now called Spectrum Legacy as “Old Spectrum” and the company that is now

called Spectrum Holdings as “New Spectrum.” Any reference to HRG is to the company of

that name that existed before the merger.

       Plaintiffs’ amended complaint is 135 pages long, Dkt. 14, but the gist of their allegations

is that Old Spectrum, New Spectrum, and their officers falsely represented that a consolidation

of two facilities was a success when in fact it adversely affected the company’s financial

performance, destroyed major customer relationships, and wrecked management credibility.

Dkt. 14, ¶ 1. Plaintiffs also sought to hold HRG liable under 15 U.S.C. § 78t as an entity that

controlled the other defendants as a result of its status as a majority stockholder.


                                                 2
        Case: 3:19-cv-00178-jdp Document #: 100 Filed: 02/06/21 Page 3 of 9




        Plaintiffs’ amended complaint identifies three groups that are members of the class:

(1) those who purchased Old Spectrum stock between January 2017 and July 2018; (2) those

who purchased HRG stock between January 2017 and July 2018; and (3) those who purchased

New Spectrum stock between July 2018 and November 2018. Jet is a member of group (2),

but not the other two groups.

        All of Jet’s objections are focused on what it says is unfair treatment of HRG stock

purchasers. Its primary objection is that the proposed settlement discounts the claims of HRG

purchasers by 75 percent compared to the claims of the other two groups. Jet says that the

discount is arbitrary, and that the process plaintiffs followed before determining the discounts

is flawed in two significant respects.

        First, Jet says that purchasers of HRG stock didn’t receive notice of the action until the

parties sent out notice of the proposed settlement, in violation of the Private Securities

Litigation Reform Act (PSLRA), which requires plaintiffs to publish notice of a proposed

securities class action within 20 days of filing the complaint. 15 U.S.C. § 78u-4(a)(3)(A)(i).

Plaintiffs did publish a timely notice, but the notice didn’t include the claims of HRG stock

purchasers. Rather, the notice only identified claims of purchasers of Old and New Spectrum

stock. HRG wasn’t mentioned in the notice because the original complaint didn’t include

claims of HRG stock purchasers either. It wasn’t until plaintiffs filed their amended complaint

that they added the HRG claims. But by then, the notice had already been published and

approved by the court, and plaintiffs didn’t publish an amended notice after amending the

complaint. As a result, HRG stock purchasers didn’t have an opportunity to apply to be a lead

plaintiff.




                                                3
       Case: 3:19-cv-00178-jdp Document #: 100 Filed: 02/06/21 Page 4 of 9




       Second, Jet says that the two lead plaintiffs the court appointed—the Public School

Teachers’ Pension and Retirement Fund of Chicago (the Public School Fund) and the

Cambridge Retirement System—aren’t adequate representatives of HRG stock purchasers.

This is because the Cambridge Retirement System purchased no HRG stock, and the Public

School Fund purchased only 7,500 shares, a small fraction of the approximately 50,000 shares

that the Public School Fund purchased from Old and New Spectrum, and an even smaller

fraction of the more than 4,000,000 shares of HRG stock that Jet purchased. The court

approved the lead plaintiffs before the amended complaint was filed (which added the claims

of the HRG stock purchasers), so the court didn’t consider whether the lead plaintiffs

adequately represented the interests of the HRG stock purchasers.

       The court agrees with Jet that plaintiffs didn’t provide adequate notice to HRG stock

purchasers. Section 78u-4(a)(3)(A)(i) requires the plaintiffs to identify “the claims asserted” in

the published notice, so plaintiffs should have published an amended notice when they filed

the amended complaint to add more claims. A primary purpose of publication is to alert larger

shareholders of their opportunity to serve as a lead plaintiff. See 15 U.S.C. § 78u-

4(a)(3)(A)(i)(II). By failing to publish an amended notice, plaintiffs deprived HRG stock

purchasers such as Jet of that opportunity.

       Plaintiffs say that HRG shareholders should have realized that any reference in their

notice to Spectrum stock included HRG stock as well. Dkt. 63, at 31. But if that’s true, why

did plaintiffs expressly add references to HRG stock purchasers in their amended complaint

and identify such purchasers as a separate group? See Dkt. 14, at 5 n.1. Plaintiffs don’t answer

that question. HRG and Old Spectrum were separate companies with separate stock before the




                                                4
        Case: 3:19-cv-00178-jdp Document #: 100 Filed: 02/06/21 Page 5 of 9




merger, so HRG stock purchasers would have had no reason to believe that they were included

in the class if they had reviewed plaintiffs’ notice.

       The court also agrees with Jet that the current lead plaintiffs aren’t adequate

representatives of HRG stock purchasers. By plaintiffs’ own assertion, those purchasers aren’t

similarly situated to purchasers of Old and New Spectrum stock. Plaintiffs contend that the 75

percent discount in the plan of allocation for HRG purchaser claims is justified because

plaintiffs aren’t alleging that HRG made any false or misleading representations or that any of

the defendants made misrepresentations about HRG. Rather, those purchasers’ claims are

based on a contention that HRG stock prices were inflated by defendants’ misrepresentations

about the value of Spectrum stock. According to both plaintiffs and defendants, the claims of

HRG purchasers are weaker than the claims of Spectrum purchasers because the case law is

unsettled on the question whether a plaintiff has the right to sue under the Securities Exchange

Act for misrepresentations made about a stock that the plaintiff didn’t purchase. In fact,

defendants moved to dismiss the claims of the HRG stock purchasers on this ground, Dkt. 21,

at 51–56, but the parties agreed to settle the case before the court ruled on the motion.

       The court need not wade into the case law cited by the parties to determine the relative

strength of the HRG stock purchasers’ claims. It is enough to say that neither the parties nor

Jet have identified any controlling law on the question. The important point is that plaintiffs

have identified an idiosyncratic defense for the claims of the HRG stock purchasers, making it

necessary for those purchasers to have their own representative advocating for their interests.

See Torres v. Rhoades, No. 15-cv-288, 2015 WL 9304584, at *3 (W.D. Wis. Dec. 21, 2015)

(“The general rule in this circuit is that a plaintiff cannot be an adequate representative of the




                                                 5
        Case: 3:19-cv-00178-jdp Document #: 100 Filed: 02/06/21 Page 6 of 9




class if she is not subject to the same defenses as other members of the class, at least if the

defense is central to the litigation.”).

       Plaintiffs say that the Public School Fund is an adequate representative because it

purchased some HRG stock during the relevant period. But plaintiffs don’t dispute Jet’s

assertion that the value of the Public School Fund’s HRG-related claims represents less than

three percent of the value of its Spectrum-related claims ($22,000 versus $900,000). And

because the lump sum settlement amount was determined before the plan of allocation, any

discount on the Public School Fund’s relatively small amount of HRG shares would lead to a

larger settlement on the Public School Fund’s Spectrum shares. In sum, the lead plaintiffs’

lopsided portfolios support Jet’s contention that the lead plaintiffs would have had little

incentive during negotiations to get the best settlement for purchasers of HRG stock.

       This leaves the question of how to remedy plaintiffs’ procedural missteps. Jet wants the

court to either: (1) grant Jet’s motion to intervene and direct the parties to restart settlement

negotiations with Jet as the representative for the HRG stock purchasers; or (2) eliminate the

discount for claims of HRG stock purchasers. But neither of those remedies match up with the

problems that Jet itself has identified.

       As for Jet’s motion to intervene, that request is premature. The case took a wrong turn

when plaintiffs chose to amend their complaint without publishing a new notice or asking the

court to approve an additional lead plaintiff to represent the HRG stock purchasers. If plaintiffs

had taken those steps, the next step would have been to allow any HRG stock purchaser to file

a motion to serve as lead plaintiff under § 78u-4(a)(3)(A)(i)(II). Jet would not have been

entitled to simply step in and declare itself the best choice. Jet may well be the class member

that is “the most capable of adequately representing the interests of” HRG stock purchasers.


                                                6
       Case: 3:19-cv-00178-jdp Document #: 100 Filed: 02/06/21 Page 7 of 9




15 U.S.C. § 78u-4(a)(3)(B)(i). But if that is the case, Jet will have to make that showing in

accordance with the law. The court cannot remedy one violation of the law with another

violation.

       It would also be inappropriate for the court to simply eliminate the discount. The parties

have identified a plausible reason for the discount, and it should be the parties in the first

instance who determine what amount, if any, the discount should be. The problem isn’t that

the parties determined that some claims should receive a discount; it is that they made the

determination without an adequate representative for the adversely affected class members.

Eliminating the discount would give Jet and other HRG purchasers a windfall at the expense

of other class members.

       The court sees two potential resolutions, neither of which may be fully satisfactory to

the parties or Jet. The first possibility is the one described above: allow plaintiffs to publish a

new notice that includes the claims of the HRG class members, and then the court will choose

an additional lead plaintiff for those members in accordance with § 78u-4(a)(3)(B)(i). The

second possibility is to exclude the claims of the HRG stock purchasers from the class and allow

them to file a separate lawsuit if they wish. If those class members are removed, the problems

related to the adequacy of both the notice and the lead plaintiffs’ representation are resolved.

       This is plaintiffs’ lawsuit, so the court will leave it to them to decide which option they

want to pursue. Either way, it will require renegotiating the settlement, so the court will deny

without prejudice the motions for final approval of the settlement and for fees. The court will

also deny Jet’s motion to intervene. If Jet is to become a party, it will be through the process

sanctioned by the PSLRA.




                                                7
       Case: 3:19-cv-00178-jdp Document #: 100 Filed: 02/06/21 Page 8 of 9




       Along with their choice of how they wish to proceed, plaintiffs should submit: (1) a

memorandum identifying the steps they believe are necessary to resolve the case; and (2) a

proposed schedule. The parties are encouraged to work together and submit a joint proposal,

but if they are unable to agree, the court will give defendants an opportunity to object and

submit a competing proposal.



                                           ORDER

       IT IS ORDERED that:

       1. The parties’ motion for approval of the proposed settlement, Dkt. 49, is DENIED
          without prejudice.

       2. Plaintiffs’ motion for attorney fees and expenses, Dkt. 51, is DENIED without
          prejudice.

       3. The motion to intervene filed by Jet Capital Master Fund LP, Jet Capital SRM
          Master Fund LP, and Walleye Investments Fund, Dkt. 57, is DENIED without
          prejudice.

       4. Plaintiffs’ motion to strike, Dkt. 69, is DENIED as moot.

       5. Plaintiffs are directed to promptly notify the class of this order by including a copy
          of it on the settlement website.

       6. Plaintiffs may have until February 19, 2021, to: (1) inform the court whether they
          wish to publish an amended notice or dismiss the claims of class members who




                                               8
Case: 3:19-cv-00178-jdp Document #: 100 Filed: 02/06/21 Page 9 of 9




   purchased HRG stock; and (2) submit a memorandum and proposed schedule, as
   discussed in the opinion.

7. If defendants have any objections to plaintiffs’ proposed schedule, they may have
   until February 26, 2021, to raise those objections and file their own proposed
   schedule.

Entered February 5, 2021.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                     9
